J-A09034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LORENE HUDSON                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    DR. VENKATESH SUNDARARAJAN                 :   No. 2106 EDA 2021
    AND CENTER OF INTERVENTIONAL               :
    PAIN AND SPINE                             :

               Appeal from the Order Entered September 9, 2021
     In the Court of Common Pleas of Chester County Civil Division at No(s):
                                2021-06144-TT


BEFORE: NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                              FILED MAY 13, 2022

        Lorene Hudson (Plaintiff) appeals pro se from the order of the Court of

Common Pleas of Chester County (trial court) dismissing with prejudice her

action against Dr. Venkatesh Sundararajan and the Center of Interventional

Pain and Spine (Medical Providers). We affirm.

        Plaintiff first sued Medical Providers on October 15, 2019, when she filed

a pro se complaint sounding in medical malpractice.           As alleged in the

complaint, on July 28, 2015, Plaintiff went to Dr. Sundararajan for a steroid

injection for injuries that she suffered in a car accident. According to her,

during the procedure, Dr. Sundararajan implanted a microchip that Plaintiff


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09034-22


did not discover until some unspecific time in 2017 when “it was maliciously

activated electronically.” Because Plaintiff failed to file a certificate of merit,

Medical Providers served her with notice of intention to enter judgment of non

pros under Pa.R.C.P. 1042.3. When she failed to file a certificate of merit in

response, Medical Providers filed a praecipe to enter judgment of non pros

under Pa.R.C.P. 237.4. On January 3, 2020, the trial court entered judgment

of non pros in favor of Medical Providers.

       Plaintiff filed this, her second, pro se action against Medical Providers on

August 3, 2021.       This time, while largely copying and pasting the factual

allegations from her first complaint, Plaintiff recast her claims as intentional

torts rather than medical malpractice. Medical Providers responded by filing

a motion to dismiss the complaint based on (1) Plaintiff merely re-filing her

unsuccessful first complaint, and (2) her claims being time-barred by the

statute of limitations.1 Plaintiff responded to the motion but did not address

____________________________________________


1 A statute of limitations defense is properly raised in new matter. See
Pa.R.C.P. 1030(a).       However, “[w]here a party erroneously asserts
substantive defenses in preliminary objections rather than to raise these
defenses by answer or in new matter, the failure of the opposing party to file
preliminary objections to the defective preliminary objections, raising the
erroneous defenses, waives the procedural defect and allows the trial court to
rule on the preliminary objections.” Richmond v. Hale, 35 A.3d 779, 782
(Pa. Super. 2012) (citation omitted). Because Plaintiff raised no objection to
the statute of limitations defense being raised in a motion to dismiss, any
procedural defect has been waived. See Cooper v. Dowington School
Dist., 357 A.2d 619, 621 (Pa. Super. 1976) (addressing merits of a statute of
limitations defense raised by preliminary objections in the interest of judicial
economy, where no objection to such procedure was made); see also Sayers



                                           -2-
J-A09034-22


either argument for dismissal. Instead, she focused on her prior failure to

include a certificate of merit and argued none was required because she was

raising an intentional tort claim.         On September 9, 2021, the trial court

granted the Medical Provider’s motion and dismissed Plaintiff’s action with

prejudice.    After Plaintiff filed this appeal, the trial court clarified in its

Pa.R.A.P. 1925(a) opinion that it dismissed her action because it was time-

barred by the statute of limitations:

       [Plaintiff] has done nothing more than attempt to recast her
       unsuccessful First Action as an intentional tort. Whether cast as
       a medical malpractice claim or as an intentional tort, the statute
       of limitations expired two years after the cause of action accrued.
       42 Pa.C.S.A. § 5524. [Plaintiff] pleads that she discovered her
       injury in December 2017 when the microchip was activated. (Both
       complaints, ¶ 9)[.] The Second Action was filed in August 2021,
       more than two years following [Plaintiff’s] discovery of her injury.
       Regardless of whether an injury is ongoing, the statute of
       limitations is triggered when a plaintiff learns that she has been
       injured. Pocono Int’l Raceway, Inc. v. Pocono Produce, Inc.,
       503 Pa. 80, 86, 468 A.2d 468, 471-72 (1983).

Trial Court Opinion, 11/30/21, at 2-3.2

____________________________________________


v. Heritage Valley Medical Group, Inc., 247 A.3d 1155, 1160 (Pa. Super.
2021) (finding trial court did not err in addressing merits of defendants’
preliminary objections despite improperly raising their statute of limitations
defense through preliminary objections and not new matter, where (1) the
parties briefed and argued the merits of the defense, and (2) defendants’ right
to judgment on the pleadings is clear).

2 When similarly faced with a non-specific “motion to dismiss” asserting a
statute of limitations defense, we reviewed the decision on the motion under
our well-established standard for reviewing preliminary objections. See
Rellick-Smith v. Rellick, 147 A.3d 897, 901 (Pa. Super. 2016). That
standard is as follows:



                                           -3-
J-A09034-22


        “Under Pennsylvania law, tort claims for intentional conduct, negligence,

and conduct based in fraud are subject to a two-year statute of limitations.”

Baselice v. Franciscan Friars Assumption BMV Province, Inc., 879 A.2d

270, 275 (Pa. Super. 2005). Section 5524 of Judicial Code provides in relevant

part:

        The following actions and proceedings must be commenced within
        two years:

              (1) An action for assault, battery, false imprisonment, false
        arrest, malicious prosecution or malicious abuse of process.

              (2) An action to recover damages for injuries to the person
        or for the death of an individual caused by the wrongful act or
        neglect or unlawful violence or negligence of another.

                                          ***

              (7) Any other action or proceeding to recover damages for
        injury to person or property which is founded on negligent,
        intentional, or otherwise tortious conduct or any other action or
____________________________________________




        Preliminary objections in the nature of a demurrer should be
        granted where the contested pleading is legally insufficient.
        Preliminary objections in the nature of a demurrer require the
        court to resolve the issues solely on the basis of the pleadings; no
        testimony or other evidence outside of the complaint may be
        considered to dispose of the legal issues presented by the
        demurrer. All material facts set forth in the pleading and all
        inferences reasonably deducible therefrom must be admitted as
        true. In reviewing a trial court’s grant of preliminary objections,
        the standard of review is de novo and the scope of review is
        plenary. Moreover, we review the trial court’s decision for an
        abuse of discretion or an error of law.

Caltagirone v. Cephalon, Inc., 190 A.3d 596, 599 (Pa. Super. 2018)
(citations omitted).


                                           -4-
J-A09034-22


      proceeding sounding in trespass, including deceit or fraud, except
      an action or proceeding subject to another limitation specified in
      this subchapter.

42 Pa.C.S. § 5524(a)(1), (2), (7).

      As this Court has explained:

             The Judicial Code provides that limitations periods run from
      the time the cause of action accrued. 42 Pa.C.S. § 5502(a).
      Generally, “a cause of action accrues, and thus the applicable
      limitations period begins to run, when an injury is inflicted.”
      Wilson [v. El-Daief, 964 A.2d 354, 361 (Pa. 2009)]. “Once a
      cause of action has accrued and the prescribed statutory period
      has run, an injured party is barred from bringing his cause of
      action.” Fine v. Checcio, 582 Pa. 253, 870 A.2d 850, 857
      (2005). The discovery rule is an exception to this rule that tolls
      the statute of limitations when the plaintiff is reasonably unaware
      that she has been injured and that her injury has been caused by
      another party’s conduct. Fine, 870 A.2d at 859. A cause of action
      accrues upon “actual or constructive knowledge of at least some
      form of significant harm and of a factual cause linked to another’s
      conduct, without the necessity of notice of the full extent of the
      injury, the fact of actual negligence, or precise cause.” Wilson,
      964 A.2d at 364; see also id. at n.10.

Carlino v. Ethicon, Inc., 208 A.3d 92, 103 (Pa. Super. 2019).

      As noted, Plaintiff alleged in her complaint that Dr. Sundararajan made

the injection on July 18, 2015.      See Complaint, 8/3/21, at ¶ 7.    Plaintiff,

however, eventually discovered the microchip in 2017 “when it was

maliciously activated electronically.”    Id. at ¶ 9.   Even giving Plaintiff’s

allegation about the timing of the discovery the most charitable reading, her

own pleading shows that she had actual or constructive knowledge of the harm

no later than December 31, 2017.            Applying the two-year statute of

limitations, Plaintiff’s complaint is time-barred because it was not filed until


                                      -5-
J-A09034-22


August 3, 2021—over a year-and-a-half after the statute of limitations would

have run. In her very own words, Plaintiff “discovered” the alleged tort in

2017 but failed to give any further explanation for why she did not possess

sufficient critical facts at that junction to put her on notice of the alleged tort.

As a result, the trial court properly found that this action was filed after the

two-year statute of limitations had expired.3

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2022




____________________________________________


3 Because we find that the trial court properly dismissed based on the statute
of limitations, we need not address Medical Providers’ additional argument
that we may affirm the dismissal of Plaintiff’s action as a serial frivolous lawsuit
under Pa.R.Crim.P. 233.1. See Medical Providers’ Brief at 18-22.

                                           -6-